SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1277
CA 11-01351
PRESENT: SCUDDER, P.J., SMITH, GREEN, GORSKI, AND MARTOCHE, JJ.


A.M. KAWSKI, ON BEHALF OF HERSELF AND ALL
OTHER EMPLOYEES SIMILARLY SITUATED,
PLAINTIFF-APPELLANT,

                      V                                           ORDER

JOHNSON & JOHNSON AND ORTHO-CLINICAL
DIAGNOSTICS, INC., DEFENDANTS-RESPONDENTS.


THOMAS & SOLOMON LLP, ROCHESTER (J. NELSON THOMAS OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

PATTERSON BELKNAP WEBB & TYLER LLP, NEW YORK CITY (ELLEN M. MARTIN OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order of the Supreme Court, Monroe County (Harold
L. Galloway, J.), dated September 9, 2010 in a breach of contract
action. The order granted the motion of defendants to dismiss and
dismissed the amended complaint.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Supreme Court.




Entered:    December 23, 2011                   Frances E. Cafarell
                                                Clerk of the Court